Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the county court of Edgar county, wherein that court refused to hold a certain lot in the village of Vermillion subject to assessment by the local assessor. Appellee is the owner and operating a line of electric railroad from the city of Paris, in said county, running in an easterly direction about ten miles, to a point on the State line between Indiana and Illinois. The railroad’s right of way extends through Vermillion, which is about midway between the termini. Railroad street is a regularly laid out street in said village, fifty feet in width and traveled by the public, sidewalks being on the north and south sides contiguous to the property line. The track of appellee is laid in this street in or about the center for a distance of about 2321 feet, by virtue of an ordinance of said village granting such privilege. Lot 23 in J. S. Vermillion’s Second addition, upon which the local assessor levied taxes, is adjacent to and abuts on said street, and the power plant in which the electrical current is generated for propelling the cars over said railroad track is located on said lot, the lot being used only for that purpose. The power there generated is used for no other purpose than propelling said cars. The sole question presented by the stipulation of facts upon which this case was tried is whether said lot 23 is a part of the “railroad track” and right of way of appellee, and therefore should be assessed by the State Board of Equalization. This court has held that land used by a railroad company for right of way is railroad track and assessable only by the State Board of Equalization, even though the company has merely an easement in the right of way and the title to the land is owned by another corporation or individual. (People v. Illinois Northern Railway, 248 Ill. 532.) The tracks of appellee in said Railroad street must therefore be held to be a part of appellee’s right of way. This court has also held that land adjoining the right of way of a railroad company, used (by it as a reservoir, from which it obtained water for its locomotives and for other purposes connected with the operation of its railroad, was, within the meaning of the law, “railroad track” and taxable as such. (Chicago and Eastern Illinois Railroad Co. v. People, 218 Ill. 463.) Under the facts in this record the reasoning in the case just cited must control here. Lot 23, used solely for generating electricity for motive power of said appellee railroad, is for taxing purposes a part of its “railroad track.” The county court rightly held that it could not be assessed by the local assessor. The judgment of the county court will be affirmed. Judgment affirmed.